Dissenting Opinion
DeBruler, J.
— Appellant requested an attorney after the arresting officer advised him of his right to the assistance of counsel. The arresting officer was allowed to relate this to the jury. The majority dismisses appellant’s challenge to this evidence as a “novel proposition” unsupported by citations of authority. I do not believe that the novelty of appellant’s argument is sufficient reason to dismiss it.
The Sixth Amendment guarantees the right of the accused to the assistance of counsel, just as the Fifth recognizes his privilege against self-incrimination. In Miranda v. Arizona, *211(1966) 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, requires that a suspect in custody be advised of these rights before interrogation. In United States v. Hale, (1975) 422 U.S. 171, 95 S.Ct. 2133, 45 L.Ed.2d 99, and Doyle v. Ohio, (1976) 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91, the United States Supreme Court held that a person who exercised his right to remain silent at the time of his arrest could not be impeached with that silence. The reasons for this rule were not only that such silence lacked probative value, Doyle v. Ohio, supra, at 426 U.S. 617, 96 S.Ct. 2244, but also because it is fundamentally unfair that a suspect be advised that he has a right to be silent, only to have his exercise of that right turned against him at trial. Ibid, at 426 U.S. 618-19, 96 S.Ct. 2245.
The latter rationale applies with equal, if not greater, force to a suspect’s request for an attorney. Revelation of such a request to the jury is a bald invitation to infer that the suspect is acknowledging his guilt. I would hold that an accused who exercises his right to the assistance of counsel is no less entitled to be protected from the use of his exercise of the right against him at trial than an accused who claims his right to remain silent.
The majority’s assertion that appellant’s defense of insanity rendered his request for an attorney relevant is correct; the demeanor of an accused is certainly relevant to the determination of his sanity. But since not all relevant evidence is admissible, the relevancy of appellant’s request does not resolve the issue. In Stevens v. State, (1976) 265 Ind. 396, 354 N.E.2d 727, we held that notwithstanding frequent broad statements in the opinions of this Court that the defense of insanity opens the doors to otherwise inadmissible evidence, the assertion of such defense did not render admissible a communication excludable under the spousal privilege. The prohibition upon the penalizing of the exercise of a constitutional right is a constitutional privilege, and is similarly unaffected by the interposition of an insanity defense. Admis*212sion of the officer’s testimony describing appellant’s request for an attorney was error.
Note. — Reported at 379 N.E.2d 455.